___________

                                    No. 95-3709
                                    ___________

Lisa Burnett, for Priscilla             *
Rogers,                                 *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
Shirley S. Chater, Commissioner         *
of the Social Security                  *          [UNPUBLISHED]
Administration,                         *
                                        *
              Appellee.                 *


                                    ___________

                     Submitted:     April 11, 1996

                           Filed:   July 9, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, BOWMAN and WOLLMAN, Circuit Judges.
                                ___________

PER CURIAM.


     Lisa Burnett filed a claim for social security benefits for her minor
daughter, Priscilla Rogers, alleging that Rogers was disabled because of
a left-eye impairment.     The claim initially was denied by the Commissioner.
Burnett sought reconsideration of the decision, and an administrative law
judge (ALJ) twice denied the claim.     The appeals council affirmed the ALJ's
second decision to deny the claim.      Burnett sought judicial review, and the
                1
District Court affirmed the decision to deny benefits in its grant of




     1
      The Honorable Henry L. Jones, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom this case was
submitted by consent of the parties pursuant to 28 U.S.C.
§ 636(c)(1) (1994).
summary judgment in favor of the Commissioner.                  We affirm the District
Court.


       The Social Security Administration has adopted regulations that set
out the process for evaluating a child's claim for disability benefits.
First, the child must not be engaged in substantial gainful activity.                     20
C.F.R.   §   416.924(c) (1995).           Second, the child must have a severe
impairment.       Id. § 416.924(d).       Third, the impairment or combination of
impairments must either (1) meet or equal the severity of an impairment
listed in 20 C.F.R. § 404 subpt. P app. 1, or (2) be of comparable severity
to an impairment or combination of impairments that would disable an adult.
Id. § 416.924(e),(f).        The regulations define an impairment of comparable
severity     as    one    that    so   limits     a   child's   "ability    to     function
independently, appropriately, and effectively in an age-appropriate manner
that   [the]      impairment(s)     and   the   limitations     resulting   from    it   are
comparable to those which would disable an adult."                Id. § 416.924(a).


       In this case, the ALJ found that Rogers is not engaged in substantial
gainful activity and that she suffers from severe impairments, specifically
dysthymia (depression or irritability) and oppositional disorder (recurrent
pattern of hostile acts toward authority figures).                   The ALJ, however,
specifically stated that she did not have a severe impairment from her
vision problem.          The ALJ also found that the impairments do not meet or
equal the severity of a listed impairment nor are they of comparable
severity to impairments that would disable an adult.                   In this appeal,
Burnett challenges only the ALJ's finding that Rogers's impairments are not
of comparable severity to impairments that would disable an adult.


       A decision to deny social security benefits is reviewed under a
deferential standard.            We will affirm the decision if the findings are
supported by substantial evidence on the record as a whole.                  Reynolds v.
Chater, 82 F.3d 254, 257 (8th Cir. 1996).




                                            -2-
"Substantial evidence is `such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.'"          Id. (quoting Smith v.
Shalala, 31 F.3d 715, 717 (8th Cir. 1994)).


     Having reviewed the record, we conclude that the ALJ's findings are
supported by substantial evidence.   There is no doubt that Rogers has had
a difficult life for someone so young, but the finding that she is not
disabled must be sustained.   First, we note that the ALJ did not find that
her vision impairment, the basis of her claim for disability benefits, is
a severe impairment.   Second, evidence in the record demonstrates that she
functions independently in an age-appropriate manner even though she
suffers from other severe impairments.     While her school work has suffered,
Rogers testified that she is frequently absent because she finds school
boring.   In these circumstances, we have no basis for setting aside the
ALJ's finding that Rogers's impairments are not of comparable severity to
impairments that would disable an adult.        The judgment of the District
Court therefore is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-